Exhibit 10.30

IASIS Healthcare Corporation

Independent Director Compensation Agreement

THIS INDEPENDENT DIRECTOR COMPENSATION AGREEMENT (“Agreement”) is made and
entered into as of the 1st day of July, 2014 (“Effective Date”) between IASIS
Healthcare Corporation, a Delaware corporation (“Company”), and Thomas C. Geiser
(“Director”).

WHEREAS, the Board of Directors of the Company (“Board”) desires to retain the
services of Director as an independent member of the Board;

WHEREAS, Director desires to serve as an independent member of the Company’s
Board;

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to provide the Director with an appropriate
incentive to encourage him to continue his services as a director of the Company
and to improve the growth and profitability of the Company; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(“Committee”) has determined that it is in the best interests of the Company and
its stockholders to provide Director with an annual cash compensation package of
$50,000 for his services as a director of the Company and to provide additional
consideration as described herein;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Annual Cash Payment. In consideration for his services as a director of the
Company, the Company shall pay Director the annual sum of $50,000, during the
Term (as defined below) and with such payments to be made in equal quarterly
installments.

2. Grant of Restricted Stock Units.

(a) The Company hereby agrees to grant to Grantee, as more specifically set
forth in Section 2(b) below and pursuant to appropriate award agreements, awards
(collectively, the “Award”), of a number of Restricted Stock Units, all on the
terms and conditions set forth in this Agreement (the “RSUs”).

 

1



--------------------------------------------------------------------------------

(b) During the Term, the Award will be granted as follows:

 

  (i) On the date hereof, the Company hereby grants Grantee an award of 11,111
shares of RSUs (it being acknowledged and agreed by the Company and the Grantee
that the Fair Market Value (as defined below) on the date hereof is $13.50) (the
“Initial Grant”).

 

  (ii) On the first anniversary hereof, and subject to the Grantee’s continued
service on the Board as of such date, the Company shall grant a number of shares
of RSUs equal to (x) $150,000, divided by (y) the Fair Market Value of the
Common Stock on such date (the “First Anniversary Grant”).

Notwithstanding the foregoing, in the event the number of RSU’s that Grantee
will be granted in any year as determined pursuant to the calculation above is a
fractional amount, such fractional amount will be rounded to the nearest whole
number for purposes of determining the number of RSU’s that Grantee will be
granted for such year.

(c) For purposes of this Agreement, “Fair Market Value” means, as of any date:

 

  (i) prior to the existence of a Public Market (as defined in Section 2(d)
below) for the Common Stock, the value per share of the Common Stock as
determined in good faith by the Company’s Board of Directors; or

 

  (ii) on which a Public Market for the Common Stock exists, (x) the closing
price on such day of a share of Common Stock as reported on the principal
securities exchange on which shares of Common Stock are then listed or admitted
to trading or (y) if not so reported, the average of the closing bid and ask
prices on such day as reported on the National Association of Securities Dealers
Automated Quotation System or (z) if not so reported, as furnished by any member
of the National Association of Securities Dealers, Inc. (“NASD”) selected by the
Company’s Board of Directors. The Fair Market Value as of any such date on which
the applicable exchange or inter-dealer quotation system through which trading
in the Common Stock regularly occurs is closed shall be the Fair Market Value
determined pursuant to the preceding sentence as of the immediately preceding
date on which the Common Stock is traded, a bid and ask price is reported or a
trading price is reported by any member of NASD selected by the Board of
Directors. In the event that the price of a share of Common Stock shall not be
so reported or furnished, the Fair Market Value shall be determined by the Board
of Directors in good faith to reflect the fair market value of a share of Common
Stock.

(d) For purposes of this Agreement, a “Public Market” for the Common Stock shall
be deemed to exist if the Common Stock is registered under Section 12(b) or
12(g) of the Securities Exchange Act of 1934 and trading regularly occurs in
such Common Stock in, on, or

 

2



--------------------------------------------------------------------------------

through the facilities of securities exchanges and/or inter-dealer quotation
systems in the United States (within the meaning of Section 902(n) of the
Securities Act of 1933 (the “Securities Act”)) or any designated offshore
securities market (within the meaning of Rule 902(a) of the Securities Act).

3. Term. The term of this Agreement (“Term”) will commence on the date hereof
and will terminate on the earlier to occur of (i) the second anniversary hereof,
and (ii) the date on which, for any reason, Director no longer serves as a
director of the Company.

4. No Right to Continued Service. This Agreement shall not be construed as
giving Director the right to continue to service as a director of the Company,
and the Company may at any time dismiss Director from service as a director,
free from any liability or any claim.

5. Entire Agreement. This Agreement contains the entire understanding and
agreement between the Company and the Director concerning the compensation
granted hereby, and supersedes any prior or contemporaneous negotiations and
understandings. The Company and the Director have made no promises, agreements,
conditions, or understandings relating to the compensation granted hereby,
either orally or in writing, that are not included in this Agreement.

6. Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.

7. Amendment. The Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, the compensation
granted hereby, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would adversely affect the rights of the Director.

8. Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of this Agreement, such provision
shall be stricken as to such jurisdiction and the remainder of the Agreement
shall remain in full force and effect.

9. Notices. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

3



--------------------------------------------------------------------------------

To the Company:

   IASIS Healthcare Corporation    117 Seaboard Lane, Suite E    Franklin,
Tennessee 37067    Attn: General Counsel

To the Director:

   The address then maintained with respect to the Director in the Company’s
records.

10. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.

11. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Director’s legal representatives. All obligations imposed upon
the Director and all rights granted to the Company under this Agreement shall be
binding upon the Director’s heirs, executors, administrators and successors.

12. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Director and the Company for all purposes.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
effective as of the day and year first above written.

 

IASIS Healthcare Corporation By:  

/s/ W. Carl Whitmer

Name:   W. Carl Whitmer Its:   President & Chief Executive Officer Director:

/s/ Thomas C. Geiser

Thomas C. Geiser

 

5